Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhalla et al. US 2009/0065814 A1 (Bhalla).

    PNG
    media_image1.png
    393
    830
    media_image1.png
    Greyscale

In re claim 1, Bhalla discloses (e.g. FIGs. 1A-1F) a semiconductor device, comprising: 

a first electrode (back metal, not shown, ¶ 38) provided on a back surface of the semiconductor part; and 
a second electrode 172b provided on a front surface of the semiconductor part, 
the first semiconductor layer 104 extending between the first (back metal) and second 172b electrodes, 
the second semiconductor layer 140a-d being provided between the first semiconductor layer 104 and the second electrode 172b (FIG. 1F), 
the third semiconductor layer 170a-d (FIGs. 1C, 1F) being provided between the second semiconductor layer 140a-d and the second electrode 172b, the third semiconductor layer 170a-d including a second conductivity (P) type impurity with a higher concentration (P+ type, ¶ 20) than a concentration of a second conductivity (P) type impurity in the second semiconductor layer 140a-d (p-type body, ¶ 14), 
the second electrode 172b including a buried contact portion and a surface contact portion (see FIG. 1F), the buried contact portion (FIG. 1F) extending into the second semiconductor layer 140a-d from the front surface of the semiconductor part, the buried contact portion contacting the second semiconductor layer 140a-d (bottom extension of electrode contacting p-type body region, see FIG. 1F), the surface contact portion contacting the third semiconductor layer at the front surface of the semiconductor part (upper portion of 172b in trench contacts the P+ region 170a-d at the front surface).

In re claim 2, Bhalla discloses (e.g. FIG. 1A-1F) wherein the buried contact portion is connected to the second semiconductor layer 140a-d (p-type body) with a first potential barrier 

In re claim 3, Bhalla discloses (e.g. FIGs. 1A-1F) comprising: a third electrode 133,135 provided between the semiconductor part and the second electrode 172b, wherein the semiconductor part has a trench 113,115 at the front surface side; the third electrode 133,135 is provided inside the trench 113,115, the third electrode 133,135 extending in a direction (lateral direction shown in FIG. 1F) along the front surface of the semiconductor part, the third electrode 133,135 being electrically insulated from the semiconductor part by a first insulating film 121; and the second electrode 172b including a plurality of the buried contact portions (portions extending into the semiconductor body), the buried contact portions (extending portions of 172b) being arranged in an extension direction of the third electrode (plural buried contacts arranged along the lateral direction in FIG. 1F).

In re claim 4, Bhalla discloses (e.g. see FIG. 1F above) wherein the third semiconductor layer 170a-d (P+ region) is provided between two mutually-adjacent buried contact portions of the buried contact portions.

In re claim 5, Bhalla discloses (e.g. see FIG. 1F above) wherein the plurality of buried contact portions extends through the third semiconductor layer 170a-d (P+ region) into the second semiconductor layer 140a-d (p body).

In re claim 7, Bhalla discloses (e.g. see FIG. 1F above) wherein the buried contact portion includes first (lower) and second (upper) positions arranged in a first direction from the first electrode (back metal, now shown, ¶ 38) toward the second electrode 172b, the first position (lower portion) being provided between the second position (upper portion) and the first electrode (back metal); and the buried contact portion has a first width at the first position (lower narrower portion) and a second width at the second position (upper wider portion), the first and second widths being defined in the second direction (lateral direction in FIG. 1F) along the front surface of the semiconductor part, the first width (narrower lower portion) being less than the second width (wider upper portion).

In re claim 8, Bhalla discloses (e.g. FIGs. 1A, 1F) wherein the semiconductor part further includes a fourth semiconductor layer 103 (N+) of the first conductivity (N) type, the fourth semiconductor layer 103 being provided between the first semiconductor layer 104 and the first electrode (back metal, not shown, ¶ 38), the fourth semiconductor layer 103 including a first conductivity type impurity with a higher concentration (N+) than a concentration (N-) of a first conductivity type impurity in the first semiconductor layer 104 (¶ 15).

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura et al. US 2017/0077089 A1 (Ogura).

    PNG
    media_image2.png
    604
    663
    media_image2.png
    Greyscale

In re claim 1, Ogura discloses (e.g. FIG. 8A) a semiconductor device, comprising: 
a semiconductor part including a first semiconductor layer 21 of a first conductivity (n) type, a second semiconductor layer 30 of a second conductivity (p) type, and a third semiconductor layer 31 of the second conductivity (p) type (¶ 78); 
a first electrode 10 provided on a back surface of the semiconductor part; and 
a second electrode 11,16 provided on a front surface of the semiconductor part, 
the first semiconductor layer 21 extending between the first 10 and second 11,16 electrodes, 
the second semiconductor layer 30 being provided between the first semiconductor layer 21 and the second electrode 11,16, 
the third semiconductor layer 31 being provided between the second semiconductor layer 30 and the second electrode 11,16, the third semiconductor layer 31 including a second 
the second electrode 11,16 including a buried contact portion 16 and a surface contact portion 11, the buried contact portion 16 extending into the second semiconductor layer 30 from the front surface of the semiconductor part, the buried contact portion 16 contacting the second semiconductor layer 30, the surface contact portion 11 contacting the third semiconductor layer 31 at the front surface of the semiconductor part.

In re claim 2, Ogura discloses (e.g. FIG. 8A) wherein the buried contact portion 16 is connected to the second semiconductor layer 30 with a first potential barrier to second conductivity type carriers injected from the buried contact portion into the second semiconductor layer 30, and the first potential barrier is higher than a second potential barrier to second conductivity type carriers injected from the surface contact portion 11 into the third semiconductor layer 31. The first potential barrier between the p-type layer 30 and the metal 16 is higher than the second potential barrier between the p+ layer 31 and the metal 11 because the more heavily doped p+ region 31 lowers the potential barrier.

In re claim 3, Ogura discloses (e.g. FIG. 8A) further comprising: a third electrode 12a,12b provided between the semiconductor part and the second electrode 11,16, wherein the semiconductor part has a trench at the front surface side; the third electrode 12a,12b is provided inside the trench, the third electrode 12a,12b extending in a direction (12a,b having lateral extent in the y-direction) along the front surface of the semiconductor part (see FIG. 7A), the third electrode 12a,b being electrically insulated from the semiconductor part by a first insulating film 13a; and the second electrode 11,16 including a plurality of the buried contact portions 16, the buried contact portions 16 being arranged in an extension direction of the third electrode (plural contact portions 16 arranged in y-direction).

In re claim 4, Ogura discloses (e.g. FIG. 8A) wherein the third semiconductor layer 31 is provided between two mutually-adjacent buried contact portions 16 of the buried contact portions 16.

In re claim 5, Ogura discloses (e.g. FIG. 8A) wherein the plurality of buried contact portions 16 extends through the third semiconductor layer 31 into the second semiconductor layer 30.

In re claim 8, Ogura discloses (e.g. FIG. 8A) wherein the semiconductor part further includes a fourth semiconductor layer 22 of the first conductivity (n) type, the fourth semiconductor layer 22 being provided between the first semiconductor layer 21 and the first electrode 10, the fourth semiconductor layer 22 including a first conductivity (n) type impurity with a higher concentration (n+) than a concentration (n-) of a first conductivity type impurity in the first semiconductor layer 21 (¶ 23).


Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. US 2015/0214355 A1 (Nakano).

    PNG
    media_image3.png
    448
    684
    media_image3.png
    Greyscale

In re claim 9, Nakano discloses (e.g. FIG. 4) a semiconductor device, comprising: 
a semiconductor part 43 including a first semiconductor layer 53 of a first conductivity type (n-) and a second semiconductor layer 56 of a second conductivity type (p); 
a first electrode 65 provided on a back surface of the semiconductor part; and 
a second electrode 58,59 provided on a front surface of the semiconductor part, 
the first semiconductor layer 53 extending between the first and second electrodes, 
the second semiconductor layer 56 being provided between the first semiconductor layer 53 and the second electrode 58,59, 
the second electrode 58,59 including a first metal portion 58 and a second metal portion 59, the first metal portion 58 extending into the second semiconductor layer 56 from the front surface of the semiconductor part, the first metal portion 58 contacting the second semiconductor layer 56, the second metal portion 59 contacting the second semiconductor layer 56 at the front surface of the semiconductor part (59 contacting upper portion of 56), wherein 
the first metal portion 58 includes a first metal (¶ 113), and the second metal portion 59 includes a second metal (¶ 109) different from the first metal.

In re claim 10, Nakano discloses (e.g. FIG. 4) wherein the second metal portion 59 is connected to the second semiconductor layer 56 with a first potential barrier to second 

In re claim 12, Nakano discloses (e.g. FIG. 4) wherein the first metal portion 58 includes first (lower) and second (upper) positions arranged in a first direction from the first electrode 65 toward the second electrode 58,59, the first position (lower narrower portion) being provided between the second position (upper wider portion) and the first electrode 65; and the first metal portion 58 has a first width at the first position (lower narrower portion) and a second width at the second position (upper wider portion), the first and second widths being defined in the second direction along the front surface of the semiconductor part, the first width (lower narrower portion) being less than the second width (upper wider portion).

In re claim 13, Nakano discloses (e.g. FIG. 4) wherein the semiconductor part further includes a fourth semiconductor layer 42 of the first conductivity type (n+), the fourth semiconductor layer 42 being provided between the first semiconductor layer 53 and the first electrode 58,59, the fourth semiconductor layer 42 including a first conductivity type impurity with a higher concentration (n+) than a concentration of a first conductivity type impurity in the first semiconductor layer 53 (n-).


Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werber et al. US 2015/0228723 A1 (Werber).

    PNG
    media_image4.png
    465
    725
    media_image4.png
    Greyscale

In re claim 14, Werber discloses (e.g. FIGs. 5A-5F) a semiconductor device, comprising: 
a semiconductor part 100 including a first semiconductor layer 121 of a first conductivity type (n-) and a second semiconductor layer 115,116,118,119 of a second conductivity type (p); 
a first electrode 320 provided on a back surface of the semiconductor part; 
a second electrode 106,107 provided on a front surface of the semiconductor part, the second electrode 106,107 including a buried contact portion (portion of 107 in trench 302) extending into the second semiconductor layer 115,116,118,119 from the front surface of the semiconductor part, the buried contact portion (portion of 107 in trench 302) contacting the second semiconductor layer 115,116,118,119; and 
an alloy layer 106 (¶ 29) selectively provided between the buried contact portion (portion of 107 in trench 302) and the second semiconductor layer 115,116,118,119, the buried contact portion (portion of 107 in trench 302) including a portion contacting the alloy layer 106, 
the first semiconductor layer 121 extending between the first 320 and second 106,107 electrodes, 
the second semiconductor layer 115,116,118,119 being provided between the first semiconductor layer 121 and the second electrode 106,107, 


In re claim 15, Werber discloses (e.g. FIG. 5D, 5F) wherein the buried contact portion (portion of 107 in trench 302) including another portion contacting the second semiconductor layer 115 with a first potential barrier to second conductivity type carriers injected into the second semiconductor layer, and the first potential barrier is higher than a second potential barrier to second conductivity type carriers injected from the buried contact portion (portion of 107 in trench 302) into the second semiconductor layer via the alloy layer 106’,106’’. High contact resistance caused by Schottky barrier formed by metal 107a is reduced with metal silicide 106 (¶ 29). Therefore, the potential barrier between 107a and 115 is higher than potential barrier between 106’,106’’ and 115.

In re claim 16, Werber discloses (e.g. FIGs. 5A-5F) wherein the semiconductor part 100 includes silicon (¶ 23), and the alloy layer includes silicide 106 (¶ 29).

In re claim 17, Werber discloses (e.g. FIGs. 5C,5E) wherein the buried contact portion 302 includes first 106 and second 107 positions arranged in a first direction from the first electrode 320 toward the second electrode 106,107, the first position 106 being provided between the second position 107 and the first electrode 320; and the buried contact portion 302 has a first width at the first position 106 and a second width at the second position 107, the first and second widths being defined in the second direction along the front surface of the semiconductor part, the first width (of 106) being greater than the second width (of 107). See FIGs. 5C or 5E.



In re claim 19, Werber discloses (e.g. FIGs. 5A-5F) further comprising a third electrode 210 provided between the semiconductor part 100 and the second electrode 106,107, wherein the semiconductor part 100 has a trench extending into the first semiconductor layer 121 from the front surface of the semiconductor part; and the third electrode 210 is provided inside a trench, the third electrode 210 being electrically insulated from the semiconductor part by a first insulating film 205.

In re claim 20, Werber discloses (e.g. FIGs. 5A-5F) wherein the semiconductor part 100 further includes a fourth semiconductor layer 128,130a,130b of the first conductivity type (n+), the fourth semiconductor layer 128,130a,130b being provided between the first semiconductor layer 121 and the first electrode 320, the fourth semiconductor layer 128,130a,130b including a first conductivity type impurity with a higher concentration (n+) than a concentration of a first conductivity type impurity in the first semiconductor layer 121 (n-). ¶ 49,51,52


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhalla as applied to claim 1 above, and further in view of Son et al. US 2012/0025283 A1 (Son).
In re claim 6, Bhalla discloses (see FIG. 1F above) wherein the buried contact portion includes first (lower) and second (upper) positions arranged in a first direction from the first electrode (back metal, now shown, ¶ 38) toward the second electrode 172b, the first position (lower portion) being provided between the second position (upper portion) and the first electrode (back metal); and the buried contact portion has a first width at the first position (lower narrower portion) and a second width at the second position (upper wider portion), the first and second widths being defined in the second direction (lateral direction in FIG. 1F) along the front surface of the semiconductor part. I.e. Bhalla teaches the buried contact portion has a wider upper portion and a narrower lower portion. 
Bhalla does not explicitly disclose the first width being greater than the second width or the buried contact portion has a narrower upper portion and a wider lower portion.
However, Son teaches (e.g. FIG. 1) contact recess formed to include laterally projecting regions u that allows the contact area between the active region and the interconnect to be enlarge to reduce contact resistance (¶ 57). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Bhalla’s buried contact portion to include laterally projecting portions in contact with the p-type body, such that the width at the projecting portion is greater than the upper non projected .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura as applied to claim 1 above, and further in view of West et al. US 2019/0081147 A1 (West).
In re claims 6 and 7, Ogura teaches (e.g. FIG. 8A) the buried contact portion 16 having rectilinear shape piercing into the semiconductor body. Ogura does not explicitly disclose the width of the buried contact portion 16 is different a different positions.
However, West discloses (e.g. FIG. 2) a device having buried contacts 30, wherein the shape of the contact varies in the depth direction. 

    PNG
    media_image5.png
    564
    699
    media_image5.png
    Greyscale

Such variation is inherent to the etching process performed to form the contact trenches as shown by West. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Ogura’s buried contacts 16 are formed by an etching process that would produce contacts with a shape that has varying width along the depth direction as taught by West. Furthermore, such shape would also beneficially enlarge the contact surface between the buried contact and the semiconductor body to reduce contact resistance. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice 
As such, the buried contact portion 30 includes first and second positions Y,Z arranged in a first direction from the first (bottom) electrode toward the second (top) electrode, the first position Y being provided between the second position Z and the first (bottom) electrode; and the buried contact portion 30 has a first width at the first position Y and a second width at the second position Z, the first and second widths being defined in the second direction along the front surface of the semiconductor part, the first width (at Y) being greater than the second width (at Z) as recited in claim 6.
Furthermore, the buried contact portion 30 includes first and second positions X,Y arranged in a first direction from the first (bottom) electrode toward the second (top) electrode, the first position X being provided between the second position Y and the first (bottom) electrode; and the buried contact portion 30 has a first width at the first position X and a second width at the second position Y, the first and second widths being defined in the second direction along the front surface of the semiconductor part, the first width (at X) being less than the second width (at Y).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 9 above, and further in view of Son et al. US 2012/0025283 A1 (Son).
In re claim 11, Nakano discloses (see FIG. 4) wherein the first metal portion 58 includes first (lower) and second (upper) positions arranged in a first direction from the first electrode 65 toward the second electrode 58,59, the first position (lower narrower portion) being provided between the second position (upper wider portion) and the first electrode 65; and the first metal portion 58 has a first width at the first position (lower narrower portion) and a second width at the second position (upper wider portion), the first and second widths being defined in the 
Nakano does not explicitly disclose the first width being greater than the second width or the first metal portion 58 has a narrower upper portion and a wider lower portion.
However, Son teaches (e.g. FIG. 1) contact recess formed to include laterally projecting regions u that allows the contact area between the active region and the interconnect to be enlarge to reduce contact resistance (¶ 57). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Nakano’s buried contact 58 to include laterally projecting portion, such that the width at the projecting portion is greater than the upper non projected portion as taught by Son. It would be obvious to incorporate an enlarged projecting portion in the Nakano’s buried contact 58 to increase contact surface so as to reduce contact resistance as taught by Son.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815